DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/337,871 filed 03/28/2019.

Claims Status
2.	This office action is based upon claims received on 05/10/2019 labeled “Amendments to the Claims”, which replace all prior or other submitted versions of the claims.
	-Claims 6-8, 10-14, 20-22, 24-28, 34-36, 38-56 are marked as cancelled
-Claims 1-5, 9, 15-19, 23, 29-33, 37 are pending.
-Claims 1-5, 9, 15-19, 23, 29-33, 37 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/487,076 based upon a continuation of 371 of PCT/CN2016/101703 filed 10/10/2016.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 07/17/2019, 10/31/2019, 01/13/2020, 02/27/2020, 07/09/2020, 08/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

8.	Claims 1, 2, 4, 9, 15, 16, 18, 23, 29, 30, 32, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWAI et. al (US-20190165891-A1) referenced hereafter as “IWAI”.

Regarding Claim 1 (Currently Amended), IWAI teaches: A method for transmitting positive acknowledgement (ACK) / negative acknowledgement (NACK) (ACK/NACK) information for data (IWAI - ¶0024: method includes: receiving a downlink signal in a downlink transmission region in a time unit …and transmitting an uplink signal in the uplink transmission region in the time unit, …for each of a plurality of HARQ processes; ¶0099 terminal 200 transmits a response signal ..an ACK/NACK for the DL data), 
comprising: sending a data packet to a user equipment (IWAI - FIG. 1A & ¶0056 FIG. 1A a time-unit configuration capable of a DL self-contained operation (Note: DL or sending to terminal); ¶0057 (Lines 1-11) time unit (gap) configured taking consideration of a propagation delay between a base station & a terminal,..& a terminal processing time to decode DL data plus generate a Ack  for a DL self-contained operation (Note: reception of DL data by terminal); ¶0082 ..scheduling section 102 applies HARQ process number when assigning a new packet to terminal 200,.. applies HARQ process number of the last transmission when assigning a retransmission packet to terminal 200; NOTE: DL self contained operation or procedure where transmitting or sending HARQ process packet to terminal and terminal decodes and responds with ACK)); 
and transmitting a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet (IWAI – FIG. 1A & ¶0058 (lines 1-11): The eNB processing time herein indicates a processing time for the base station to decode a response signal and generate the next time unit scheduling and a control signal (DL assignment) in case of a DL self-contained operation; FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates or transmits control signal or DL assignment indicating DL Data + Gap+ Ack response for the DL self contained operation time unit/subframe or identifies subframe for assignment as also illustrated in FIG. 1A). 
 
Regarding Claim 2 (Original) IWAI teaches: The method according to claim 1, 
wherein that the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: 
determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (IWAI – FIG. 1A & ¶0057 (1-11) time unit for a DL self-contained operation .. is configured taking into consideration a propagation delay .. between a base station & a terminal, & a terminal processing time to decode DL data (Note: time delay determined to decode data) & generate a response ACK (note: time delay determined for ACK response); FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates or transmits control signal or DL assignment indicating allocation of  DL Data + Gap+ Ack response for the DL self contained operation time unit/subframe where Gap considers a determined terminal processing time delay to decode DL data & generate a response Ack - illustrated in FIG. 1A); 
and determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet (IWAI – FIG. 1A & ¶0057 (1-11) time unit with gap considering terminal processing time; FIG. 1A & ¶0058 (lines 1-11): …base station to … generate the next time unit scheduling and a control signal (DL assignment) in case of a DL self-contained operation (note: basestation generates control signal or DL assignment) ; FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates or transmits control signal or DL assignment indicating resource allocation  DL Data + Gap+ Ack response, Gap accounts terminal processing delay and determines Ack location within time unit/subframe or identifies/determines subframe assignment for ack illustrated in FIG. 1A).  

Regarding Claim 4 (Original), IWAI teaches:  The method according to claim 2, 
wherein the determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet comprises: 
determining, by using the control signaling, a first delay of the user equipment in sending the ACK/NACK information corresponding to the data packet (IWAI - FIG. 1A & ¶0057 (1-11) time unit (gap within) for a DL self-contained operation .. is configured taking into consideration a propagation delay .. between a base station & a terminal, & a terminal processing time to decode DL data & generate a response Ack ; NOTE: Terminal processing is first delay); 
determining a second delay by using the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (IWAI - ¶0057 (1-11) time unit (gap within) for a DL self-contained operation .. is configured taking into consideration a propagation delay .. between a base station & a terminal, & a terminal processing time to decode DL data & generate a response Ack ; NOTE: Propagation Delay is Second delay); 
and determining, based on a sum of the first delay and the second delay, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet (IWAI – See ¶0057 (1-11) time unit (gap within) for a DL self-contained operation .. is configured taking into consideration a propagation delay .. between a base station & a terminal, & a terminal processing time to decode DL data & generate a response Ack ; NOTE: Gap accounts for sum of Propagation delay (second delay)  and terminal processing time (first delay) and Ack location determination or allocation is placed within time unit or subframe in DL self contained operation of FIG. 1A based after or upon gap).  

Regarding Claim 9 (Currently Amended) IWAI teaches: The method according to claim 1, 
wherein the transmitting a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: transmitting the control signaling by using downlink control information DCI for the data packet (IWAI - FIG. 1A & ¶0058 (lines 1-11): …base station to … generate the next time unit scheduling and a control signal (DL assignment) in case of a DL self-contained operation (note: basestation generates control signal or DL assignment) ; ¶0082 ..scheduling section 102 applies HARQ process.. when assigning a new packet to terminal 200,.. applies HARQ process .. when assigning a retransmission packet to terminal 200 (transmitting or sending HARQ process packet to terminal); FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information; NOTE: Control signal or DL Assignment is downlink control signaling utilized to indicate allocation for DL Data resources associated with assigned packets).  

Regarding Claim 15 (Currently Amended), IWAI teaches:  A method for transmitting positive acknowledgement (ACK) / negative acknowledgement (NACK) (ACK/NACKI information for data (IWAI - ¶0024: method includes: receiving a downlink signal in a downlink transmission region in a time unit …and transmitting an uplink signal in the uplink transmission region in the time unit, …for each of a plurality of HARQ processes; ¶0099 terminal 200 transmits a response signal ..an ACK/NACK for the DL data), 
comprising: receiving, by a user equipment, a data packet (IWAI - FIG. 1A & ¶0056 FIG. 1A a time-unit configuration capable of a DL self-contained operation (Note: DL or sending to terminal); ¶0057 (Lines 1-11) time unit (gap) configured taking consideration of a propagation delay between a base station & a terminal,..& a terminal processing time to decode DL data plus generate a Ack  for a DL self-contained operation (Note: reception of DL data by terminal); ¶0082 ..scheduling section 102 applies HARQ process number when assigning a new packet to terminal 200,.. applies HARQ process number of the last transmission when assigning a retransmission packet to terminal 200; NOTE: DL self contained operation or procedure where transmitting or sending HARQ process packet to terminal and terminal decodes DL data  or Receives and responds with ACK)); 
and receiving a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet ((IWAI – FIG. 1A & ¶0058 (lines 1-11): The eNB processing time herein indicates a processing time for the base station to decode a response signal and generate the next time unit scheduling and a control signal (DL assignment) in case of a DL self-contained operation; FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates for terminal or transmits control signal to terminal or DL assignment, hence which terminal receives, the control signal indicating resource allocation, DL Data + Gap+ Ack response for the DL self contained operation time unit/subframe or identifies subframe for assignment as also illustrated in FIG. 1A).  

Regarding Claim 16 (Original), IWAI teaches: The method according to claim 15, 
wherein that the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 2 -  Claim 16 recites similar or parallel features to claim 2. The rationale behind the rejection of claim 2 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).  

Regarding Claim 18 (Original), IWAI teaches:  The method according to claim 16, 
wherein the determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet comprises: determining, by using the control signaling, a first delay of the user equipment in sending the ACK/NACK information corresponding to the data packet; determining a second delay by using the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determining, based on a sum of the first delay and the second delay, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 4 -  Claim 18 recites similar or parallel features to claim 4. The rationale behind the rejection of claim 4 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).  

Regarding Claim 23 (Currently Amended),  IWAI teaches: The method according to claim 15,
 wherein the receiving a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: receiving the control signaling through downlink control information DCI for the data packet (See the Rejection of Claim 9 -  Claim 23 recites similar or parallel features to claim 9. The rationale behind the rejection of claim 9 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 29 (Currently Amended) IWAI teaches: A base station (IWAI – See FIG. 5, FIG. 7), comprising: 
at least one processor[[,]] (IWAI – See¶0259 – 0262: functional blocks implemented in hardware & software, including as IC, Field Programmable Gate Arrays (FPGA), and processors implementation);
a memory[[,]] (IWAI – See¶0260 – 0261: Field Programmable Gate Arrays (FPGA) – programmable FPGA contain memory; FIG. 5 base station 100 includes time-unit configuration storing section 101) ;
a communications interface[[,]] (IWAI – FIG. 5 & ¶0077: Transmission section 109, reception section 111, antenna 110 ; NOTE:  antenna 110 (connected to 109 and 111) is interface to terminal );
and a bus[[,]]; wherein the at least one processor, the memory, and the communications interface are connected to and communicate with each other by using the bus ((IWAI - ¶0025 comprehensive or specific aspects implemented by a system, apparatus, method, integrated circuit, computer program, or recoding medium, or any combination of the system, apparatus, method, integrated circuit, computer program, and recoding medium; FIG. 5 & ¶0077: Various interconnected functional modules disclosed; functional blocks implemented in hardware & software, including as IC, Field Programmable Gate Arrays (FPGA);NOTE: interconnected modules and computational devices communicate via bus  ));
wherein the communications interface is configured to establish a communication connection to a user equipment (IWAI - FIG.5 & ¶0092 (lines 1-5) Transmission section 109 performs radio frequency (RF) processing ..and transmits the radio signal to terminal 200 via antenna 110; ¶0093 (lines 1-5) Reception section 111 performs RF processing .. on a response signal waveform of the UL signal received from terminal 200 via antenna 110);
and wherein the memory is coupled to the at least one processor and stores programming instructions for execution by the at least one processor (IWAI - ¶0025 comprehensive or specific aspects implemented by a system, apparatus, method, integrated circuit, computer program, or recoding medium, or any combination of the system; ¶0259 – 0262: functional blocks implemented in hardware & software), 
wherein the programming instructions instruct the at least one processor to: 
send[[ing]] a data packet to the user equipment (IWAI - FIG. 1A & ¶0056 FIG. 1A a time-unit configuration capable of a DL self-contained operation (Note: DL or sending to terminal); ¶0057 (Lines 1-11) time unit (gap) configured taking consideration of a propagation delay between a base station & a terminal,..& a terminal processing time to decode DL data plus generate a Ack  for a DL self-contained operation (Note: reception of DL data by terminal); ¶0082 ..scheduling section 102 applies HARQ process number when assigning a new packet to terminal 200,.. applies HARQ process number of the last transmission when assigning a retransmission packet to terminal 200 (transmitting or sending HARQ process packet to terminal)); 
and transmit[[ting]] a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send positive acknowledgement (ACK) / negative acknowledgement (NACK) (ACK/NACK) information corresponding to the data packet (IWAI – FIG. 1A & ¶0058 (lines 1-11): The eNB processing time herein indicates a processing time for the base station to decode a response signal and generate the next time unit scheduling and a control signal (DL assignment) in case of a DL self-contained operation; FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates or transmits control signal or DL assignment indicating DL Data + Gap+ Ack response for the DL self contained operation time unit/subframe or identifies subframe for assignment as also illustrated in FIG. 1A).

Regarding Claim 30 (Original), IWAI teaches: The base station according to claim 29,
 wherein that the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 2 -  Claim 30 recites similar or parallel features to claim 2. The rationale behind the rejection of claim 2 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).
 
Regarding Claim 32 (Original), IWAI teaches: The base station according to claim 30,
 wherein the determining, based on the control signaling and the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet comprises: determining, by using the control signaling, a first delay of the user equipment in sending the ACK/NACK information corresponding to the data packet; determining a second delay by using the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determining, based on a sum of the first delay and the second delay, the subframe to be used by the user equipment to send the ACK/NACK information corresponding to the data packet  (See the Rejection of Claim 4 -  Claim 32 recites similar or parallel features to claim 4. The rationale behind the rejection of claim 4 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).  

Regarding Claim 37 (Currently Amended), IWAI teaches: The base station according to claim 29, 
wherein the transmitting a control signaling, wherein the control signaling is used to indicate a subframe to be used by the user equipment to send ACK/NACK information corresponding to the data packet comprises: transmitting the control signaling by using downlink control information DCI for the data packet  (See the Rejection of Claim 9 -  Claim 37 recites similar or parallel features to claim 9. The rationale behind the rejection of claim 9 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).  

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 3, 17, 31  are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et. al (US-20190165891-A1) referenced hereafter as “IWAI” in view of KIM et. al (US-20190223204-A1) referenced hereafter as “KIM”.

Regarding Claim 3 (Original) IWAI teaches: The method according to claim 2, 
wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: 
determining a processing capability of the user equipment (IWAI – FIG. 1A & ¶0057 (1-11) time unit (Gap within) for a DL self-contained operation .. is configured taking into consideration a propagation delay .. between a base station & a terminal, & a terminal processing time to decode DL data & generate a response Ack; FIG. 1A & ¶0086 (lines 1-7) Bases Station Control-signal generating section 103 generates for terminal 200 a control signal (DL assignment).. includes … a terminal-specific higher-layer signal, DL-data allocation resource information, response-signal allocation resource information..; FIG. 1 & ¶147 (lines 1-6) "time unit" defined as one subframe;  NOTE: eNB generates or transmits control signal or DL assignment indicating allocation of  DL Data + Gap+ Ack response for the DL self contained operation time unit/subframe where Gap considers & a terminal processing time or processing capability determined, to decode DL data & generate a response Ack - illustrated in FIG. 1A); 
IWAI does not appear to explicitly disclose or strongly suggest:
determining data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet; and determining, based on the processing capability and the data information, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet.  
KIM discloses: determining data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet (KIM – See FIG. 10 & FIG. 11, ¶0168 (lines 13-16, 22-36): the UE, which may support all of TTIs of different lengths in addition to normal or default TTI, reports its TTI capability to the eNB…. UE may report its buffering capability or the number of buffers, decoding capability, …, the decoding capability ..the time required for the UE to decode corresponding data when the corresponding data of a specific transport block size is transmitted at a specific TTI length (NOTE: TTI length and TB size or Data size); ¶0221 (lines 1-5) & Table 12 UE reports UE Category which includes TTI / Modulation and coding schemes : NOTE: UE reports UE processing capability that includes TTI or TB capability (data size) associated with transmitted PDSCH, and decoding capability includes modulation order/TTI information for UE category); 
and determining, based on the processing capability and the data information, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (KIM - FIG. 10 & FIG. 11, ¶0168 (lines 13-16, 22-36) the decoding capability .. includes the time required to transmit a signal such as a response signal (e.g., ACK/NACK) after decoding; FIG. 10 & FIG. 11 illustrate UE parallel processing PDSCH of different sizes and transmitting respective ACK/NAK appropriately in time; NOTE: ACKNACK timing is based upon UE capability).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IWAI with the teachings of KIM since, it enables uplink/downlink signals to be efficiently transmitted/received and therefore, overall wireless communication system is throughput is improved and latency/delay reduced (KIM ¶0018, ¶0019).

Regarding Claim 17 (Original), IWAI teaches:  The method according to claim 16, 
(See the Rejection of Claim 3 combining the disclosures of IWAI and KIM -  Claim 17 recites similar or parallel features to claim 3. The rationale behind the rejection of claim 3 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: determining a processing capability of the user equipment; determining data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet; and determining, based on the processing capability and the data information, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 3 combining the disclosures of IWAI and KIM -  Claim 17 recites similar or parallel features to claim 3. The rationale behind the rejection of claim 3 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 31 (Original), IWAI teaches: The base station according to claim 30, 
(See the Rejection of Claim 3 combining the disclosures of IWAI and KIM -  Claim 31 recites similar or parallel features to claim 3. The rationale behind the rejection of claim 3 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: determining a processing capability of the user equipment; determining data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet; and determining, based on the processing capability and the data information, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 3 combining the disclosures of IWAI and KIM -  Claim 31 recites similar or parallel features to claim 3. The rationale behind the rejection of claim 3 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

11.	Claims 5, 19, 33  are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et. al (US-20190165891-A1) referenced hereafter as “IWAI” in view of Chen et. al (US-20160323070-A1) referenced hereafter as “Chen”.

Regarding Claim 5 (Currently Amended) IWAI teaches: The method according to claim 2, 
IWAI does not appear to explicitly disclose or strongly suggest: wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: 
receiving a preamble that is sent by the user equipment in a random access procedure[[,]]; and determining, based on the preamble, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet.  
Chen discloses: wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: 
receiving a preamble that is sent by the user equipment in a random access procedure[[,]] (Chen – See FIG. 4 & ¶0050 (lines 1-5) Steps 405 - 415 receive preamble from UE);
and determining, based on the preamble, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (Chen – See FIG. 4 & ¶0050 (lines 1-5) Steps 405 - 415 receive preamble from UE  & base station determining Timing Advance based upon RACH and determine HARQ timing; Fig. 4 & ¶0052-¶0053 (line 1-5) Step 420 basestation sends Timing advance command; Step 425-Step 430 UE determines HARQ timing based upon TA + UE processing parameter or capability… ; FIG. 4 & ¶0057 (lines 1-5) Basestation sends DL data block, UE responds ACK or NACK based upon HARQ timing; NOTE: based upon preamble or RACH determine Timing Advance which determines HARQ timing specific to UE (TA + UE processing capability – UE delay capability) allowing UE to provide ACK or NACK corresponding to DL data block & NACK results in retransmission of data packet ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IWAI with the teachings of Chen, since it enables smooth integration of low latency capable devices with devices that are not capable of low latency operation achieving co-existence within a subframe via resource block level multiplexing (Cheng - ¶0037). 

Regarding Claim 19 (Original) IWAI teaches: The method according to claim 16, 
(See the Rejection of Claim 5 combining the disclosures of IWAI and Chen -  Claim 19 recites similar or parallel features to claim 5. The rationale behind the rejection of claim 5 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: sending, by the user equipment, a preamble in a random access procedure (Chen – See FIG. 4 & ¶0050 (lines 1-5) Steps 405 - 415 receive preamble from UE: NOTE: Receiving from UE is Sending by UE preamble), 
wherein the preamble indicates the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (Chen – See FIG. 4 & ¶0050 (lines 1-5) Steps 405 - 415 receive preamble from UE  & base station determining Timing Advance based upon RACH and determine HARQ timing; Fig. 4 & ¶0052-¶0053 (line 1-5) Step 420 basestation sends Timing advance command; Step 425-Step 430 UE determines HARQ timing based upon TA + UE processing parameter or capability… ; FIG. 4 & ¶0057 (lines 1-5) Basestation sends DL data block, UE responds ACK or NACK based upon HARQ timing; NOTE: based upon preamble determine Timing Advance or RACH Preamble indicates Timing advance which determines HARQ timing specific to UE (TA + UE processing capability – UE delay capability) allowing UE to provide ACK or NACK corresponding to DL data block & NACK results in retransmission of data packet).

Regarding Claim 33 (Currently Amended) IWAI teaches: The base station according to claim 30, 
(See the Rejection of Claim 5 combining the disclosures of IWAI and Chen -  Claim 33 recites similar or parallel features to claim 5. The rationale behind the rejection of claim 5 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
wherein the determining a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet comprises: receiving a preamble that is sent by the user equipment in a random access procedure[[,]] and determining, based on the preamble, the delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (See the Rejection of Claim 5 combining the disclosures of IWAI and Chen -  Claim 33 recites similar or parallel features to claim 5. The rationale behind the rejection of claim 5 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Feb 19, 2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414